Name: 2000/245/EC: Commission Decision of 2 February 2000 on the procedure for attesting the conformity of construction products pursuant to Article 20(4) of Council Directive 89/106/EEC as regards flat glass, profiled glass and glass block products (notified under document number C(1999) 5016) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  technology and technical regulations;  consumption;  building and public works
 Date Published: 2000-03-28

 Avis juridique important|32000D02452000/245/EC: Commission Decision of 2 February 2000 on the procedure for attesting the conformity of construction products pursuant to Article 20(4) of Council Directive 89/106/EEC as regards flat glass, profiled glass and glass block products (notified under document number C(1999) 5016) (Text with EEA relevance) Official Journal L 077 , 28/03/2000 P. 0013 - 0019Commission Decisionof 2 February 2000on the procedure for attesting the conformity of construction products pursuant to Article 20(4) of Council Directive 89/106/EEC as regards flat glass, profiled glass and glass block products(notified under document number C(1999) 5016)(Text with EEA relevance)(2000/245/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,Whereas:(1) The Commission is required to select, as between the two procedures under Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, the "least onerous possible procedure consistent with safety"; this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manuafacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4), the intervention of an approved certification body is required.(2) Article 13(4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications.(3) The two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/'EEC; it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems.(4) The procedure referred to in Article 13(3)(a) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of section 2(ii) of Annex III, and the procedure referred to in Article 13(3)(b) corresponds to the systems set out in section 2(i) of Annex III, and in the first possibility, with continuous surveillance, of section 2(ii) of Annex III.(5) The measures provided for in this Decision are not in accordance with the opinion of the Standing Committee on Construction.(6) The decision was submitted to the Council, which was unable to act within the three-month time period foreseen in Directive 89/106/EEC. The proposed measure is therefore adopted by the Commission,HAS ADOPTED THIS DECISION:Article 1The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications.Article 2The products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 3The procedure for attesting conformity as set out in Annex III shall be indicated in mandates for harmonised standards.Article 4This Decision is addressed to the Member States.Done at Brussels, 2 February 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.ANNEX IFlat and curved glass panels (including basic glass, processed glass, special or safety glass, coated, filmed, enamelled, surface-treated or mirrored glass):For all uses other than:- for use in a glazed assembly intended specifically to provide fire resistance,- for use as anti-bullet or anti-explosion glazing.Channel-shaped glass (wired or unwired):For all uses other than:- for use in a glazed assembly intended specifically to provide fire resistance.Insulating glass units:For all uses other than:- for use in a glazed assembly intended specifically to provide fire resistance,- for use as anti-bullet or anti-explosion glazing.Glass blocks:For use in non-load bearing applications other than:- for anti-bullet and anti-explosion uses.Glass-block wall panels:For all non-load bearing uses other than:- for fire compartmentation uses,- for anti-bullet and anti-explosion uses.ANNEX IIFlat and curved glass panels (including basic glass, processed glass, special or safety glass, coated, filmed, enamelled, surface-treated or mirrored glass):- for anti-bullet and anti-explosion uses,- for use in a glazed assembly intended specifically to provide fire resistance.Channel-shaped glass (wired or unwired):- for use in a glazed assembly intended specifically to provide fire resistance.Insulating glass units:- for anti-bullet and anti-explosion uses,- for use in a glazed assembly intended specifically to provide fire resistance.Glass blocks:for anti-bullet and anti-explosion uses.Glass-block wall panels:- for fire compartmentation uses,- for anti-bullet and anti-explosion uses.ANNEX IIINote:for products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative.PRODUCT FAMILYFLAT GLASS, PROFILED GLASS AND GLASS-BLOCK PRODUCTS (1/6)1. Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYFLAT GLASS, PROFILED GLASS AND GLASS-BLOCK PRODUCTS (2/6)1. Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYFLAT GLASS, PROFILED GLASS AND GLASS-BLOCK PRODUCTS (3/6)1. Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYFLAT GLASS, PROFILED GLASS AND GLASS-BLOCK PRODUCTS (4/6)1. Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYFLAT GLASS, PROFILED GLASS AND GLASS-BLOCK PRODUCTS (5/6)1. Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYFLAT GLASS, PROFILED GLASS AND GLASS-BLOCK PRODUCTS (6/6)1. Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.